DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5, 9-10, 13, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chitlur (US 20200026556 A1), farther over Elzur (US 20180165107 A1), farther over VMware (VMware vSphere® vMotion® Architecture, Performance and Best Practices in VMware vSphere® 5), and farther over Schmisseur (US 20190065231 A1).


    PNG
    media_image1.png
    440
    71
    media_image1.png
    Greyscale
Claim 9. (currently amended) A data processing system that is a source host, the data processing system comprising:
a physical system fabric;
a system memory;
a memory controller of the system memory, wherein the memory controller is physically and communicatively coupled to the system fabric and to the system memory;
a physical link controller physically and communicatively coupled to the system fabric and configured to be physically and communicatively coupled, via a communication link, to a destination host that is a separate physical data processing system from the source host, wherein the source host is non-coherent with respect to the destination host; and
a plurality of physical processor cores communicatively coupled to the system fabric, wherein each physical processor core among the plurality of physical processor cores processes one or more hardware threads of execution each having a respective thread state including contents of registers in that physical processor core, and wherein the plurality of physical processor cores is configured to execute, one or more hardware threads of a logical partition having a dataset residing in the system memory and to perform live migration, to the destination host via the link controller and the communication link, of the logical partition while the one or more hardware threads of the logical partition are executing on the source host by:
migrating, from the system memory of the source host to a system memory of the destination host via the link controller and the communication link, the dataset of the logical partition while the one or more threads of the logical partition are executing on the source host;
after migrating at least a portion of the dataset, migrating, via the link controller and the communication link, a state of the logical partition from the source host to the destination host, such that the one or more hardware threads of the logical partition thereafter execute on the destination host, wherein the state of the logical partition includes a respective thread state of each of the one or more hardware threads of the logical partition.

Referring to claims 1, 9, 17, and taking claim 9 as exemplary, Chitlur teaches a data processing system that is a source host, the data processing system comprising:
a physical system fabric; ([Chitlur Figs. 1, 3, 0015, 0025] Interconnection resources 16; network 300) (Per [Applicant 0043] description, the local and system interconnects form the system fabric.)
a system memory; ([Chitlur Fig. 1, 0016] memory elements 20)
a memory controller of the system memory, wherein the memory controller is physically and communicatively coupled to the system fabric and to the system memory; ([Chitlur Fig. 4, 0031] Coprocessor 150 may further include a coherence protocol home agent circuit 412 and an associated coherence memory controller 414 coupled between PHY block 410 and the auxiliary memory 152 that is externally attached to coprocessor 150.)
a physical link controller physically and communicatively coupled to the system fabric and configured to be physically and communicatively coupled, via a communication link, to a destination host that is a separate physical data processing system from the source host, ([Chitlur Figs. 2, 4, 0024]) (Describes controllers connected to the processors through a non-coherent interconnect. The PCIe controller manages a non-coherent interconnect. [Chiltur 0025] describes a distributed system with a source node/server/host and a destination host, all physical systems separate from each other, connected via a network/system fabric.)
Chiltur describes non-coherent interconnect, but does not teach non-coherent source and destination hosts.
Elzur teaches wherein the source host is non-coherent with respect to the destination host; and ([Elzur 0036] The network communication entity 420 may then forward the data to the remote entity 455, for example by employing a NIC and an intervening non-coherent network, for example to communication with a remote entity 455 in a common or a different data center via network protocol 457.) (i.e., the source host using a non-coherent network would be non-coherent to the destination host.)
Chiltur and Elzur are analogous art because they are from the same field of endeavor in data transfer management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Chiltur and Elzur to combine the VM migration system of Chiltur with the non-coherent network of Elzur. The reason for doing so would be ([Elzur 0038] to support communications between … remote VMs.)
Farther, Chiltur in view of Elzur teaches a plurality of physical processor cores communicatively coupled to the system fabric, wherein each physical processor core among the plurality of physical processor cores processes one or more hardware threads of execution each having a respective thread state including contents of registers in that physical processor core, and wherein the plurality of physical processor cores is configured to execute, one or more hardware threads of a logical partition having a dataset residing in the system memory ([Chiltur 0019] Host processor 112 (sometimes referred to as a host CPU or simply CPU) may include one or more processing cores 120 for processing instructions of a computer program. Each processor core 120 may include a control unit 122, registers 124, an arithmetic logic unit (ALU) 126, and an associated memory cache 128. 
[Chiltur 0025] Each server node may be configured to host one or more virtual machines having respective VM states. 
[Chiltur 0027] Hypervisor 402 presents the VM's guest OS with a virtual operating platform and manages the execution of the guest operating systems while sharing virtualized hardware resources.) (A processor core is a hardware thread. Each virtual machine being executed on the core executes multiple software threads.)
and to perform live migration, to the destination host via the link controller and the communication link, of the logical partition while the one or more hardware threads of the logical partition are executing on the source host by: ([Chiltur 0002] Migration of a running application that uses virtual machines (VMs) from one computing resource to another is sometimes referred to as live migration or VM migration.
 [Chiltur 0036] The cache line state tracker circuit 422 may be configured to receive the coherency state information from home agent 412 and to manage when and how individual cache lines are migrated to the destination node via the network interface 430.)
migrating, from the system memory of the source host to a system memory of the destination host via the link controller and the communication link, the dataset of the logical partition while the one or more threads of the logical partition are executing on the source host; ([Chiltur 0025] The host CPU 112 within the source server may use the coherent-attached FPGA 150 to help accelerate the VM migration over network 300 to the destination server node.
[Chiltur 0037] During migration, virtual machine (VM) state information stored in auxiliary memory 152 may be migrated from the source server to a remote destination server. As described above, state tracker 422 may monitor all read and write operations to the auxiliary memory 152 to determine what pages are being accessed.) (Auxiliary memory is system memory [Chiltur 0031].)
Chiltur in view of Elzur discloses migrating the VM ([Chiltur Claim 1]) and the state of the VM ([Chiltur 0035-6]), but does not teach migrating the state of the VM from the source to the destination host.
VMware teaches after migrating at least a portion of the dataset, migrating, via the link controller and the communication link, a state of the logical partition from the source host to the destination host, such that the one or more hardware threads of the logical partition thereafter execute on the destination host, ([VMware page 5] To allow a virtual machine to continue to run during the process of memory transfer and to achieve the desired amount of transparency, the memory state of the virtual machine is transferred in multiple phases. The following describes each phase along with how a guest workload might be impacted in each phase. 
Because the virtual machine continues to run and actively modify its memory state on the source host during this phase, the memory contents of the virtual machine are copied from the source vSphere host to the destination vSphere host in an iterative process. The first iteration copies all of the memory. Subsequent iterations copy only the memory pages that were modified during the previous iteration. The number of precopy iterations and the number of memory pages copied during each iteration depend on how actively the memory is changed on the source vSphere host, due to the guest’s ongoing operations.) (The state of the VM is taken as the thread state. As the VM migrates, so do its threads, and their states.)
Chiltur in view of Elzur and VMware are analogous art because they are from the same field of endeavor in virtual machine migration. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Chiltur, Elzur, and VMware to combine the VM migration system of Chiltur in view of Elzur with the migration of the thread status of VMware. The reason for doing so would be ([VMware page 5] To allow a virtual machine to continue to run during the process of memory transfer).
Chiltur in view of Elzur and farther in view of VMware teaches migrating the state of the thread, but does not disclose migrating the state of the hardware thread.
Schmisseur teaches wherein the state of the logical partition includes a respective thread state of each of the one or more hardware threads of the logical partition. ([Schmisseur 0118] In block 2112, the resource manager server 1606 allocates resources of the determined other compute sled for use by the VM instance 1616 upon being migrated. In block 2114, the resource manager server 1606 migrates the VM instance 1616 to the other determined compute sled 1602. In other words, the data (e.g., software/hardware thread states) associated with the workload being processed by the VM instance 1616 and/or data corresponding to the VM instance 1616 itself are migrated to the other compute sled 1602. In block 2116, the resource manager server 1606 re-maps the region of memory in the memory pool from the previously associated compute sled 1602 (i.e., from which the VM instance 1616 is being migrated from) to the other compute sled 1602 (i.e., to which the VM instance 1616 is being migrated to).)
Chiltur in view of Elzur, farther in view of VMware, and Schmisseur are analogous art because they are from the same field of endeavor in virtual machine migration. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Chiltur, Elzur, VMware, and Schmisseur to combine the VM migration system of Chiltur in view of Elzur and farther in view of VMware with the migration of the thread status of Schmisseur. The reason for doing so would be to ([Schmisseur 0003]) reduce network traffic and bandwidth consumption.
Claim 1 is a method, and claim 17 is a program product variations of the system of claim 9, and are rejected using the same rationale. 

Referring to claims 2, 10, 18, and taking claim 10 as exemplary, modified combination of Chiltur teaches the data processing system of Claim 9, wherein migrating the dataset includes migrating at least some of the dataset of the logical partition from the source host to the destination host after execution of the one or more hardware threads of the logical partition begins on the destination host. ([VMware page 5] To allow a virtual machine to continue to run during the process of memory transfer and to achieve the desired amount of transparency, the memory state of the virtual machine is transferred in multiple phases. The following describes each phase along with how a guest workload might be impacted in each phase. 
Because the virtual machine continues to run and actively modify its memory state on the source host during this phase, the memory contents of the virtual machine are copied from the source vSphere host to the destination vSphere host in an iterative process. The first iteration copies all of the memory. Subsequent iterations copy only the memory pages that were modified during the previous iteration. The number of precopy iterations and the number of memory pages copied during each iteration depend on how actively the memory is changed on the source vSphere host, due to the guest’s ongoing operations.) ([VMware page 19] describes a test scenario where the migration occurs after the guest VM starts execution. The migration is between two different hosts/hardware threads.)
[Schmisseur 0118] In block 2112, the resource manager server 1606 allocates resources of the determined other compute sled for use by the VM instance 1616 upon being migrated. In block 2114, the resource manager server 1606 migrates the VM instance 1616 to the other determined compute sled 1602. In other words, the data (e.g., software/hardware thread states) associated with the workload being processed by the VM instance 1616 and/or data corresponding to the VM instance 1616 itself are migrated to the other compute sled 1602. In block 2116, the resource manager server 1606 re-maps the region of memory in the memory pool from the previously associated compute sled 1602 (i.e., from which the VM instance 1616 is being migrated from) to the other compute sled 1602 (i.e., to which the VM instance 1616 is being migrated to).
Claim 2 is a method, and claim 18 is a program product variations of the system of claim 10, and are rejected using the same rationale.

Referring to claims 5, 13, 21, and taking claim 13 as exemplary, Chitlur modified teaches the data processing system of Claim 9, wherein:
the dataset includes a plurality of memory pages, each having a respective associated page table entry defining a virtual-to-real address translation for the associated memory page; ([Elzur 0052] At block 809 the packet, header, and/or a memory pointer is forwarded to the network communications unit to provide access to the data at the destination entity. For example, when the data to be communicated is stored in shared memory, the pointer to the stored data in shared memory may be forwarded instead of the data itself. As another example, the data can be appended to the header and both the data and header can be forwarded to the network communications unit. As shown above, method 800 is applicable to network 400, for example when the source/destination are processor cores.) (i.e., the data packet can have a physical address and/or a pointer/virtual address, meaning translation has happened. The mapping is equivalent to a table entry [Elzur 0016, 0033].)
and the plurality of physical processor cores is further configured to perform: ([Schmisseur 0074] during operation, a compute sled 800 or an accelerator sled 1000 may remotely write to and/or read from one or more of the memory sets 1430, 1432 of the memory sled 1200 using a logical address space that maps to physical addresses in the memory sets 1430, 1432.)
tracking in a data structure which page table entries for the plurality of memory pages have been migrated to the destination host. ([Elzur 0033] The mappings 424 contain correlations between local addresses recognizable in the coherent domain and global addresses recognizable outside the coherent domain.
Network communication unit 420 has access to a local policy table 422, a local forwarding table 421, a global forwarding table 423, and/or mappings 424. Such tables/routing data may be stored in memory for use by the network communication unit 420 (e.g. in registers, RAM, cache, etc.) 
Claim 5 is a method, and claim 21 is a program product variations of the system of claim 13, and are rejected using the same rationale.

Claim(s) 3-4, 7, 11-12, 15, 19-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitlur (US 20200026556 A1), farther over Elzur (US 20180165107 A1), farther over VMware (VMware vSphere® vMotion® Architecture, Performance and Best Practices in VMware vSphere® 5), and farther over Schmisseur (US 20190065231 A1) as applied to claims 1, 9, and 17 above, and further in view of Nelson (US 7484208 B1).

Referring to claims 3, 11, 19, and taking claim 11 as exemplary, Chiltur modified teaches the data processing system of Claim 9, wherein migrating the dataset includes the source host copying one or more memory pages of the dataset from system memory in the source host to system memory in the destination host ([VMware page 5] To allow a virtual machine to continue to run during the process of memory transfer and to achieve the desired amount of transparency, the memory state of the virtual machine is transferred in multiple phases. The following describes each phase along with how a guest workload might be impacted in each phase. 
Because the virtual machine continues to run and actively modify its memory state on the source host during this phase, the memory contents of the virtual machine are copied from the source vSphere host to the destination vSphere host in an iterative process. The first iteration copies all of the memory. Subsequent iterations copy only the memory pages that were modified during the previous iteration. The number of precopy iterations and the number of memory pages copied during each iteration depend on how actively the memory is changed on the source vSphere host, due to the guest’s ongoing operations.)
Chiltur modified teaches VM live migration, but does not explicitly teach migration based on requests of the destination host.
Nelson teaches based on requests of the destination host. ([Nelson Col 12 lines 17-35] a page of memory from the source VM is transferred to the destination VM when the destination VM needs and requests it.)
Chiltur modified and Nelson are analogous art because they are from the same field of endeavor in virtual machine migration. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Chiltur modified and Nelson to combine the VM migration system of Chiltur modified with the response to a request of Nelson. The reason for doing so would be ([Nelson Col 6 lines 21-34]) to improve performance and reliability.
Claim 3 is a method, and claim 19 is a program product variations of the system of claim 11, and are rejected using the same rationale.

Referring to claims 4, 12, 20, and taking claim 12 as exemplary, Chiltur modified teaches data processing system of Claim 9, wherein migrating the dataset includes the source host initiating copying of one or more memory pages of the dataset from system memory in the source host to system memory in the destination host. ([Nelson Col 11 lines 12-24] The first step in a VM migration is that the initiating sub-system (within component 2000) requests the migration (Step 1) for any reason, such as those mentioned as examples above. In order to minimize the down time for a running source VM 1200 during the migration process, a destination VM 1202 needs to be created and put into a wait state before the source VM begins migration. Upon receipt of any suitable initiation signal and parameters from the sub-system 2000, the destination VM 1202 is therefore created (Step 2) by a service--the server daemon 1300--that runs on the destination machine.
[Nelson Col 12 line 62-Col 13 line 11] it would also be possible to pre-copy the source VM's memory to the destination "iteratively," that is, over multiple "passes," before the non-memory state is transferred. According to this iterative memory transfer procedure, a first set (preferably all) of pages of the source VM's memory is pre-copied to the destination VM.)
Claim 4 is a method, and claim 20 is a program product variations of the system of claim 12, and are rejected using the same rationale.

Referring to claims 7, 15, 23, and taking claim 15 as exemplary, Chiltur modified teaches the data processing system of Claim 9, wherein migrating the dataset includes the source host performing a bulk flush of all memory pages in the dataset that are subject to update by the source host from the caches of the source host to system memory ([Nelson Col 14 lines 22-31] The source machine can free all resources (including memory) once the last page of memory has been fetched from it and transferred to the destination. This clean-up may be done using known routines, and may be the same as those (with obvious modifications) now used to uninstall VMs.).
Claim 7 is a method, and claim 23 is a program product variations of the system of claim 15, and are rejected using the same rationale.

Claim(s) 6, 8, 14, 16, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitlur (US 20200026556 A1), farther over Elzur (US 20180165107 A1), farther over VMware (VMware vSphere® vMotion® Architecture, Performance and Best Practices in VMware vSphere® 5), and farther over Schmisseur (US 20190065231 A1) as applied to claims 1, 9, and 17 above, and further in view of Riel (US 9836402 B1).

Referring to claims 6, 14, 22, and taking claim 14 as exemplary, Chiltur modified teaches the data processing system of Claim 9, wherein migrating the dataset includes:
the source host issuing on the system fabric of the source host a store request specifying an address in a system memory of the destination host; and ([Riel Col. 13 lines 1-11] At block 306, the processing device executing the host module may receive a synchronization request from the guest module. The synchronization request may comprise a flush hypercall specifying a memory address to be copied by the host module to the secondary storage. In one example, the guest module synchronously initiates the synchronization request and waits for a synchronization procedure (e.g., data copying) to complete. In another example, the guest module asynchronously initiates the synchronization request without waiting for a synchronization procedure to complete. [Col. 3 lines 59-61] Host module 122 may then make a third memory call (e.g., hardware specific load instruction) to modify physical memory 127. 
[Col. 8 lines 39-41] The locations may be identified using any unit or range of units, such as addresses, blocks, sectors, regions, other units, or combination thereof.) (the request would arrive and proceed to the source host processor on its associated source host system fabric)
the link controller of the source host receiving the store request and, based on the address, transmitting the store request via the communication link to a memory controller within the destination host ([Riel Col. 12 lines 8-9] method 300 may be performed by processing devices of a host machine). 
Chiltur modified and Riel are analogous art because they are from the same field of endeavor in virtual machine migration. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Chiltur modified and Riel to combine the VM migration system of Chiltur modified with the response to a request of Riel. The reason for doing so would be to ([Riel Col 7 lines 18-33] track memory modifications and identify a temporal order that the modifications occurred).
Claim 6 is a method, and claim 22 is a program product variations of the system of claim 14, and are rejected using the same rationale.

Referring to claims 8, 16, 24, and taking claim 16 as exemplary, Chiltur modified teaches the data processing system of Claim 9, wherein the plurality of physical processor cores is further configured to perform:
the source host coordinating migration of the logical partition from the source host to the destination host utilizing communication via a network connection ([Riel Col. 15 lines 9-13] Memory copying module 534 may enable the host module to, in response to the synchronization request, copy data from the physical memory to a secondary storage in view of the order of the plurality of modifications to physical memory.); and
the source host refraining from migrating the dataset and the state of the logical partition via the network connection ([Riel Col. 15 lines 13-18] The host module may refrain from performing the copying of data from the physical memory to the secondary storage until receiving the synchronization request from the guest module. Copying the data may involve the host module copying data that is associated with the guest module that initiated the synchronization request.).
Claim 8 is a method, and claim 24 is a program product variations of the system of claim 16, and are rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Exemplary Claim 9:
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Exemplary Claim 10:
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Exemplary Claim 11:
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Exemplary Claim 13:
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        

/MICHAEL ALSIP/Primary Examiner, Art Unit 2136